Order denying motion to vacate order extending receivership for the benefit of plaintiff and directing pay7 ment of taxes out of rent collections prior to the extension of the receivership modified by striking out so much of the order as directs the receiver to pay taxes out of rents collected prior to such extension, and as so modified affirmed, without costs. The order appointing the receiver, in so far as concerns authority to pay taxes out of rent collections, was permissive and not mandatory. (Sullivan v. Rosson, 223 N. Y. 217, 225; Madison Trust Co. v. Axt, No. 1, 146 App. Div. 121; Bagdad Traders, Inc., v. Shanske, 137 Misc. 5, 8; affd., 230 App. Div. 822.) Under the order appointing the receiver, the benefits derivable from his collection of rents inure to the second mortgagee on whose motion he was appointed, and such collections could not be diverted to or for the benefit of the first mortgagee prior to the extension of the receivership. (Ranney v. Peyser, 83 N. Y. 1, 7; Madison Trust Co. v. Axt, No. 1, supra; Klingenstein v. Coolidge Holding Co., Inc., 227 App. Div. 427, 428.) Young, Kapper, Hagarty, Carswell and Davis, JJ., concur. [See post, p. 898.]